Order unanimously modified by deleting the second decretal paragraph and, as modified, affirmed, without costs. Memorandum: Family Court improperly enjoined petitioner from bringing any further proceedings without being represented by counsel. A party is permitted to prosecute or defend a civil action “in person” (CPLR 321, subd [a]).
With respect to the merits of the petition, Family Court properly found that the petition failed to allege sufficient facts to warrant a hearing. (Appeal from order of Yates County Family Court, Dugan, J. — modification of support.) Present — Doerr, J. P., Boomer, Green, O’Donnell and Schnepp, JJ.